Title: From Thomas Jefferson to Henry Dearborn, 29 October 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
            
              Dear Sir
            
            Washington Oct. 22. [i.e. 29.] 03.
          
          I am very much pleased to find that the Choctaws agree to sell us their country on the Missisipi, and think we ought to accept it to any extent they will agree to, only taking care the price be not too high. they are poor; and will probably sell beyond what will pay their debts, so as to be entitled to an annual pension, which is one of the best holds we can have on them. their strength & the weakness of our settlements adjacent to them, renders it prudent to take them into our friendship. after this purchase, nothing breaks the continuity of our possessions on the hither bank of the Missipi, from the mouth to the Illinois but the Chickasaw possessions. 
          I think Govr. Harrison’s proposition to treat with the Poutewatimas, Sacs & Kickapoos is proper not only for settling the limits we are entitled to under the Kaskaskia purchase but for extending them up the Missisipi from the mouth of the Illinois. if the Iawas whom he represents as so poor, hold lands on the hither bank perhaps they will sell. if from the others he could obtain all within a line uniting the N.W. angle of the Vincennes square with the N.E. angle of the Kaskaskia purchase, it would be well; or to make what advances he can towards it. I make no doubt you attend to what Govr. Harrison observes as to the high prices of goods, & refusal of credit, by Genl. Irving. both of these measures thwart our views in extending this trade. 
          I shall hope to see you at twelve tomorrow to decide with the other gentlemen definitively on our measures to be dispatched Westwardly the next day; and that we shall all dine together. Accept my affectionate salutations
          
            
              Th: Jefferson
            
          
          
            P.S. if you have not seen mr Smith the Ohio Senator lately from N. Orleans, it will be well worth while for you to see him before our meeting as he gives very important information as to the force, the dispositions, and the topography of the country.
          
        